Name: 2012/430/EU: Council Decision of 26Ã June 2012 on the position to be taken, on behalf of the European Union, in the EU-EFTA Joint Committee concerning the adoption of a Decision amending the Convention of 20Ã May 1987 on a common transit procedure
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  tariff policy;  international affairs
 Date Published: 2012-07-26

 26.7.2012 EN Official Journal of the European Union L 199/6 COUNCIL DECISION of 26 June 2012 on the position to be taken, on behalf of the European Union, in the EU-EFTA Joint Committee concerning the adoption of a Decision amending the Convention of 20 May 1987 on a common transit procedure (2012/430/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9), thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 15a of the Convention of 20 May 1987 on a common transit procedure (1) (the Convention) allows for a third country to become a Contracting Party to the Convention following a decision of the Joint Committee set up by the Convention to invite the country. (2) Article 15 of the Convention empowers the Joint Committee to recommend and adopt, by decisions, amendments to the Convention and the Appendices thereto. (3) Turkey formally expressed its wish to join the common transit system and has been invited following a decision by the Joint Committee on 19 January 2012. (4) Having satisfied the essential legal, structural and information technology requirements which are preconditions for accession, and following the formal procedure for accession, Turkey will accede to the Convention. (5) The enlargement of the common transit system will require certain amendments to the Convention. These concern new linguistic references in Turkish and the appropriate adaptations to guarantee documents. (6) The proposed amendment was presented to and discussed within the EU-EFTA Working Group and the text received preliminary approval. (7) Therefore, the position of the European Union concerning the proposed amendment should be determined, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union in the EU-EFTA Joint Committee on common transit concerning the adoption of Decision No XXX by that Committee amending the Convention of 20 May 1987 on a common transit procedure shall be based on the draft Decision attached to this Decision. Minor changes to the draft Decision may be agreed upon by the representatives of the Union in the EU-EFTA Joint Committee after having duly informed the Council. Article 2 The Commission shall publish the Decision of the EU-EFTA Joint Committee on common transit, once adopted, in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Luxembourg, 26 June 2012. For the Council The President N. WAMMEN (1) OJ L 226, 13.8.1987, p. 2. DRAFT DECISION No XXX OF THE EU-EFTA JOINT COMMITTEE ON COMMON TRANSIT of amending the Convention of 20 May 1987 on a common transit procedure [ ¦] THE JOINT COMMITTEE, Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 15(3)(a) thereof, Whereas: (1) Turkey expressed its wish to accede to the Convention of 20 May 1987 on a common transit procedure (the Convention) and has been invited following a decision by the Joint Committee on 19 January 2012 set up by virtue of the Convention. (2) Accordingly, the Turkish language versions of the references used in the Convention should be inserted in the Convention in the appropriate order. (3) The application of this Decision is linked to the date of accession of Turkey to the Convention. (4) In order to allow the use of guarantee forms printed in accordance with the criteria in force prior to the date of accession of Turkey to the Convention, a transitional period should be established during which the printed forms, with some adaptations, could continue to be used. (5) Therefore, the Convention should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Appendix III to the Convention on a common transit procedure is amended as set out in the Annex to this Decision. Article 2 1. This Decision shall apply from the date Turkey accedes to the Convention. 2. The forms based on the specimen forms in Annexes C1, C2, C3, C4, C5 and C6 to Appendix III may continue to be used, subject to the necessary geographical adaptations and the adaptations concerning the address for service or the authorised agent, until the end of the 12th month following the date of application of this Decision, at the latest. Done at Brussels, For the Joint Committee The President (1) OJ L 226, 13.8.1987, p. 2. ANNEX 1. In Annex B1, under Box 51 the following indent is added after Switzerland: Turkey TR. 2. In Annex B6, Title III is amended as follows: 2.1. In the first part of the table Limited validity  99200 the following indent is added after NO:  TR SÃ ±nÃ ±rlÃ ± GeÃ §erli 2.2. In the second part of the table Waiver  99201 the following indent is added after NO:  TR VazgeÃ §me 2.3. In the third part of the table Alternative proof  99202 the following indent is added after NO:  TR Alternatif KanÃ ±t 2.4. In the fourth part of the table Differences: office where goods were presented ¦ (name and country)  99203 the following indent is added after NO:  TR DeÃ iÃiklikler: EÃyanÃ ±n sunulduÃ u idare ¦ (adÃ ± ve Ã ¼lkesi) 2.5. In the fifth part of the table Exit from ¦ subject to restrictions or charges under Regulation/Directive/Decision No ¦  99204 the following indent is added after NO:  TR EÃyanÃ ±n ¦ dan Ã §Ã ±kÃ ±ÃÃ ± ¦ No. lu TÃ ¼zÃ ¼k/Direktif/Karar kapsamÃ ±nda kÃ ±sÃ ±tlamalara veya mali yÃ ¼kÃ ¼mlÃ ¼lÃ ¼klere tabidir 2.6. In the sixth part of the table Prescribed itinerary waived  99205 the following indent is added after NO:  TR Zorunlu GÃ ¼zergahtan VazgeÃ §me 2.7. In the seventh part of the table Authorised consignor  99206 the following indent is added after NO:  TR Ã °zinli GÃ ¶nderici 2.8. In the eight part of the table Signature waived  99207 the following indent is added after NO:  TR Ã °mzadan VazgeÃ §me 2.9. In the ninth part of the table Comprehensive guarantee prohibited  99208 the following indent is added after NO:  TR KapsamlÃ ± teminat yasaklanmÃ ±ÃtÃ ±r 2.10. In the tenth part of the table Unrestricted use  99209 the following indent is added after NO:  TR KÃ ±sÃ ±tlanmamÃ ±Ã kullanÃ ±m 2.11. In the eleventh part of the table Issued retroactively  99210 the following indent is added after NO:  TR Sonradan DÃ ¼zenlenmiÃtir 2.12. In the twelfth part of the table Various  99211 the following indent is added after NO:  TR Ã eÃitli 2.13. In the thirteenth part of the table Bulk  99212 the following indent is added after NO:  TR DÃ ¶kme 2.14. In the fourteenth part of the table Consignor  99213 the following indent is added after NO:  TR GÃ ¶nderici. 3. Annex C1 is replaced by the following text: ANNEX C1 COMMON/COMMUNITY TRANSIT PROCEDURE 4. Annex C2 is replaced by the following text: ANNEX C2 COMMON/COMMUNITY TRANSIT PROCEDURE 5. Annex C4 is replaced by the following text: ANNEX C4 COMMON/COMMUNITY TRANSIT PROCEDURE 6. In Box 7 of Annex C5, the word Turkey is inserted between the words Switzerland and Andorra. 7. In Box 6 of Annex C6, the word Turkey is inserted between the words Switzerland and Andorra.